Citation Nr: 1816336	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2010 in the United States Army. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2015, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to September 12, 2011, the Veteran demonstrated Level I hearing acuity in both ears.  

2.  Beginning September 12, 2011, the Veteran demonstrated Level V hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to September 12, 2011, the criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  Beginning September 12, 2011, the criteria for an initial 10 percent rating for bilateral hearing loss disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

The Veteran's bilateral hearing loss disability is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran maintains the he is entitled to a higher disability rating.  For the reasons discussed below, the Board finds that a 10 percent rating, but no higher, is warranted beginning September 12, 2011.

During an August 2010 VA audiology evaluation, audiometric testing results were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
40
45
65
65
53.75
Left
40
50
70
70
57.5

Speech recognition ability was measured at 94 percent in both ears.  The examiner indicated that hearing loss had a significant effect on the Veteran's occupation and that he needed to wear hearing aids in order to communicate on the job.  Using Table VI, the results of the August 2011 VA audiology evaluation equate to Level I in both ears.  Using Table VII, those results warrant a noncompensable rating.  

As the August 2010 audiological evaluation does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a), (b).

In his August 2011 Notice of Disagreement (NOD), the Veteran stated that he was diagnosed with significant hearing loss when he returned home from Panama and that it has progressively worsened.  He noted that he requires hearing aids and feels that a noncompensable rating is illogical and unfair.  

In September 2011 correspondence, the Veteran argued that his hearing loss and tinnitus are linked and should not be looked at separately.  He states that it is unfair and illogical that tinnitus has received a 10 percent rating and "yet that condition has not nearly impacted my life or the life of my family as much as hearing loss."

During a September 12, 2011 evaluation at Landstuhl Regional Medical Center (Landstuhl), audiometric testing results at that time were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
60
65
75
75
68.75
Left
50
70
70
75
66.25

Word recognition ability was measured at 92 percent in the right ear and 84 percent in the left ear.  

It is unclear whether the Maryland CNC speech discrimination test was used during the September 2011 evaluation.  However, if the Board assumes that it was and applies Table VI, the results equate to a Level II in the right ear and Level III in the left ear.  Using Table VII, those results warrant a noncompensable rating.  

The September 2011 audiological evaluation demonstrates a 55 decibel or more pure tone threshold in the right ear at each of the four specified frequencies.  Therefore, 38 C.F.R. § 4.86 is applicable for the right ear.  Using Table VIA for the right ear, the results equate to a Level V.  As an exceptional pattern of hearing is not demonstrated for the left ear, a Level III hearing acuity is assigned as above.  Using Table VII, these results warrant a 10 percent rating.

An April 2014 treatment record from Landstuhl indicates that the Veteran was evaluated for new hearing aids.  It was noted that he had long-standing bilateral, severe sensorineural hearing loss and that he relied heavily on his aids.  It was noted that it was vital that he have a backup set of aids for communication.  Both aids were checked and determined to be working properly.  The Veteran reported significant improvement in hearing using his new aids compared to his old ones.  

In its October 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination.  A VA examination was scheduled in October 2017; however, the Veteran failed to report to it and has not demonstrated good cause for his failure to appear.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

Based on the foregoing, the Board finds that a 10 percent rating is warranted for bilateral hearing loss beginning September 12, 2011.  The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.  

In addition, the Board has considered the Veteran's statements concerning the severity of his hearing loss compared to his tinnitus.  Although the Board finds his statements to be credible, it finds that those factors do not provide sufficient evidence on which to award any higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to no greater than a 10 percent disability rating beginning September 12, 2011.  


ORDER

Prior to September 12, 2011, an initial compensable rating for bilateral hearing loss is denied.

Beginning September 12, 2011, a 10 percent rating for bilateral hearing loss is granted, subject to the provisions governing the payment of monetary awards.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


